DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I and SEQ ID NO: 9 (miR-744-5p) in the reply filed on September 12, 2022 is acknowledged.

3.	Claims 13-24 are currently pending. 
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.
The claims have been examined to the extent that the claims read on the elected miRNA (SEQ ID NO: 9). The additionally recited miRNAs have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between SEQ ID NO: 9 (miRNA-744-5p) and the quality of a biological sample. The claims state that when the abundance of SEQ ID NO: 9 in a body fluid sample is lower than a threshold it indicates poor quality of the body fluid. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a judging step of judging the quality of the body fluid sample by comparing the abundance of the reference miRNA obtained in the measuring step, or by comparing an index value calculated from the abundance of the reference miRNA to an arbitrarily predetermined threshold (clm 13).  The broadest reasonable interpretation of the “judging” step is that it may be accomplished by a mental processes. For example, one may judge the quality of a sample by reading the abundance of the reference miRNA in the sample or an index value in a laboratory report that also contains a predetermined threshold and thinking about whether the abundance or index value is greater than or less than the predetermined threshold.  Mental processes are concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and are abstract ideas.  
The claims also recite steps of “correcting” the measured value of the abundance of the one or more reference miRNA and/or target miRNA (clms 17 and 20). The broadest reasonable interpretation of the “correcting” step is that it may be accomplished by a mental processes. For example, one may correct the measured values by normalization of miRNA data. Normalization is typically performed by making calculations.  For example the level of a target RNA can be divided by the level of a preselected housekeeping gene to obtain a corrected value.  Mathematical concepts such as mathematical calculations are abstract ideas. 
 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions, the claims recite step of measuring the abundance of a miRNA in a body fluid sample. This step does NOT integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claim measuring the abundance of a miRNA in a body fluid sample. This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The step is recited at a high level of generality. Measuring the abundance of a miRNA in a body fluid sample merely instructs a scientist to use any detection technique.  Further the claims do not require the use of any particular non-conventional reagents (primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Chakravarti (US 2018/0002762 Pub 1/4/2018) teaches that the level of one or more miRNA biomarkers in a biological sample may be determined by any suitable method. Any reliable method for measuring the level or amount of miRNA in a sample may be used. Generally, miRNA can be detected and quantified from a sample (including fractions thereof), such as samples of isolated RNA by various methods known for mRNA detection, including, for example, amplification-based methods (e.g., Polymerase Chain Reaction (PCR), Real-Time Polymerase Chain Reaction (RT-PCR), Quantitative Polymerase Chain Reaction (qPCR), rolling circle amplification, etc.), hybridization-based methods (e.g., hybridization arrays (e.g., microarrays), NanoString analysis, Northern Blot analysis, branched DNA (bDNA) signal amplification, and in situ hybridization), and sequencing-based methods (e.g. next-generation sequencing methods, for example, using the Illumina or IonTorrent platforms). Other exemplary techniques include ribonuclease protection assay (RPA) and mass spectroscopy (para 0026). The reference further summarizes the known methods that can be used (paras 0027-0049). 
In particular the reference discloses that RNA can be 3' end labeled using T4 RNA ligase and a fluorophore -labeled short RNA linker. Fluorophore -labeled miRNAs complementary to the corresponding miRNA capture probe sequences on the array hybridize, via base pairing, to the spot at which the capture probes are affixed. The fluorescence intensity of each spot is then evaluated in terms of the number of copies of a particular miRNA, using a number of positive and negative controls and array data normalization methods, which will result in assessment of the level of expression of a particular miRNA. (para 0040). Thus the recited steps of dependent claims 16 and 19 were also well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of detecting miRNA deterioration in a serum sample, the method comprising: 
(i) measuring the abundance of miRNA-744-5p in a serum sample;
(ii) comparing the abundance of miRNA-744-5p in the serum sample to the abundance of miRNA-744-5p in control serum samples that have not been stored under time or temperature conditions that promote miRNA degradation; and 
(iii) detecting miRNA deterioration in the serum sample when the abundance of miRNA-744-5p is decreased in comparison to the abundance of  miRNA-744-5p in control serum samples that have not been stored under time or temperature conditions that promote miRNA degradation.  
does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of evaluating the quality of a body fluid sample.  The claims broadly encompass evaluating ANY quality of a body fluid sample.  For example the claims cover evaluating the quality of RNA, the quality of peptides, the quality of intact cells, or the quality of other biomolecules.  Additionally the claims encompass ANY body fluid sample (blood, plasma, urine, tears, cerebrospinal fluid, breast milk, etc.). Only claim 21 is limited to certain samples wherein the body fluid sample is whole blood, serum, or plasma. 
The claims recite a first step of measuring the abundance of a  reference miRNA consisting of the base sequence of SEQ ID NO: 9 in the body fluid sample. 
The claims recite a second step of  judging the quality of the body fluid sample by comparing the abundance of the reference miRNAs obtained in the measuring step to an arbitrarily predetermined threshold. The claims do not set forth what the predetermined threshold is and it could literally be anything.  For example it would be the level of SEQ ID NO: 9, the level of another miRNA, or the level of a house keeping gene in ANY sample (blood, stool, brain tissue, lung tissue, etc.) derived from ANY subject (a healthy subject, a cancer subject, an Alzheimer’s disease subject).  Additionally the claims do not set forth how the comparison allows one to judge the quality of the body fluid sample.   The claims encompass judging that the sample is good/poor when the reference miRNA is over or under the predetermined threshold. 
Claim 15 states that when the level of SEQ ID NO: 9 is lower than the threshold it is indicative of poor quality of the sample. 
The nature of the invention requires a reliable correlation between the expression level of SEQ ID NO: 9 in a body fluid sample and the quality of the body fluid sample. 
Teachings in the Specification and Examples
The specification (Example 3) teaches how the inventors selected reference miRNAs capable of detecting deterioration in serum samples. The samples were prepared as follows:
(1) Four tubes of serum were obtained.  The serum in one tube was immediately stored in a freezer at -80ºC (which condition is referred to as a reference condition). The serum in the remaining three tubes were left to stand at 4º C for 12 hours, 21 hours, or 24 hours before being stored in a freezer at -80º C. 
(2) Seven tubes of serum were obtained.  The serum in one tube was immediately stored in a freezer at -80ºC (which condition is referred to as a reference condition). The serum in the remaining six tubes were left to stand for 0.5 hour, 1 hour, 2 hours, 3 hours, or 6 hours at room temperature (23ºC.), or at 4ºC for 6 hours before being stored in a freezer at -80º C. 
(3) Four tubes of serum were obtained.  The serum in one tube was immediately stored in a freezer at -80ºC (which condition is referred to as a reference condition). The serum in the remaining three tubes were left to stand at 4º C, 10ºC or 14ºC for 21 hours before being stored in a freezer at -80º C. 
All of the stored serum samples were thawed at the same time and RNA was extracted and purified from the serum samples. The RNA was labeled and then hybridized to a miRNA chip to determine the miRNA abundance in each serum sample. The miRNA abundances in the serum samples were compared and miRNAs showing high degrees of changes in the abundance depending on the standing time and/or temperature were selected to be reference miRNAs. 
Table 4 shows 15 reference miRNAs (including SEQ ID NO: 9) which are capable of detecting deterioration that has occurred in the serum state.  The 15 miRNAs exhibited 2-fold or greater changes in the abundance under conditions where samples were left to stand for a long time at room temperature or left to stand for a long time at a temperature of 10ºC or higher after the serum separation (these are unstable conditions for miRNA). 
Table 5 provides examples of the thresholds of 15 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 5 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.1.  Table 5 shows that a threshold was set to 8.8.  Table 5 teaches that as RNA in the sample deteriorates the abundance of SEQ ID NO: 9 also decreases.  Thus lower abundance of SEQ ID NO: 9 is indicative of poor quality of the sample. 
The specification (Example 7) teaches how the inventors selected reference miRNAs capable of detecting deterioration in serum samples.  The samples were prepared as follows:
Eight tubes of serum were obtained.  The serum in one tube was immediately stored in a freezer at -80ºC (which condition is referred to as a reference condition). The serum in the remaining seven tubes were left to stand at room temperature (24º C) for 0.5 hour; at 20ºC,  22ºC,  room temperature (24ºC), 26ºC., or 28ºC for 1 hour; or at room temperature (24ºC) for 2 hours before being stored in a freezer at -80º C. 
Table 9 provides examples of the thresholds of 34 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 9 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.8.  Table 9 shows that a threshold was set to 8.1.  Table 9 teaches that as RNA in the sample deteriorates the abundance of SEQ ID NO: 9 also decreases.  Thus lower abundance of SEQ ID NO: 9 is indicative of poor quality of the sample. 
Further Fig 16 shows the abundances of hsa-miR-744-5p (SEQ ID NO:9) under the reference condition, and under the conditions where different standing times and temperatures were applied to samples in the serum state (eight conditions in total). The abundance of hsa-miR-744-5p (SEQ ID NO:9) decreased as the degree of deterioration increased. For example, when deterioration of the quality of a body fluid sample caused by leaving the sample to stand in the serum state at room temperature for 2 hours or longer is to be judged, the threshold of the abundance of hsa-miR-744-5p may be set to 8.1 and, when the abundance of hsa-miR-744-5p in a body fluid sample is lower than this value, the sample may be judged to be deteriorated, that is, to have poor quality. 
State of the Art and the Unpredictability of the Art
While methods of measuring miRNAs are known in the art, methods of correlating the abundance of miRNAs with the quality of a body fluid sample are highly unpredictable. The unpredictability will be discussed below.
McDonald (Clinical Chemistry 57:6 pages 833-840 2011) describes the state of the art. McDonald teaches that there is a great interest in circulating miRNAs as disease biomarkers.  Translating promising miRNAs into validated clinical tests requires the characterization of many preanalytical and analytical parameters (abstract).  McDonald teaches that many of the preanalytical variables that might affect the clinical utility of miRNAs have yet to be studied in any detail.  McDonald teaches that they studied the effects of sample type, miRNA stability, intra-and intraassay imprecision and its components and hemolysis on the reproducibility and reliability of quantification of circulating miRNAs (page 833, col 2 to 834, col 1). Similar to the instant invention, McDonald teaches that blood samples were collected from 5 healthy individuals into plain tubes. They extracted a serum aliquot from each individual immediately after centrifugation of the serum; this aliquot served as the 0-h control. The remainder of the serum was stored at room temperature, 4 °C, or 20 °C for 24, 48, or 72 h. These times were chosen to represent typical short-term transport and storage conditions encountered in the clinical laboratory (page 834 col 2 to 835 col 1). Endogenous miRNA concentrations showed a mean increase in Cq of 0.48, 1.12, and 1.07 after 24, 48, and 72 h, respectively, at ambient temperature (Fig. 2). Storage at 4 °C for 72 h yielded a mean increase of 0.67 Cq, whereas storage at 20 °C for 72 h yielded a mean increase of 1.02 Cq. These increases are statistically significant  and suggest miRNA degradation; however, because the samples were extracted on different days, it is difficult to determine how much of the Cq increases can be attributed to degradation vs intraassay imprecision (page 836, col 2). As such it is highly unpredictable if the changes in endogenous miRNA concentrations observed by McDonald were due to degradation of miRNA because of how it was stored or if it could be attributed to other factors. 
It is noted that the claims broadly encompass evaluating ANY quality of a body fluid sample.  For example the claims cover evaluating the quality of RNA, the quality of peptides, the quality of intact cells, or the quality of other biomolecules.  However the specification does not provide support for the breadth of the claims. The examples in the specification only provide support for a method of evaluating miRNA deterioration in a sample. 
It is highly unpredictable if the findings in the specification with respect to serum can be extrapolated to other body fluids.  It is noted that in addition to the experimentation performed on serum samples, the inventors also performed similar experimentation on whole blood samples. Table 2 shows 8 reference miRNA capable of detecting deterioration that has occurred in the whole blood state. It is noted that SEQ ID NO: 9 is NOT listed in Table 2 and there is no evidence in the specification that SEQ ID NO: 9 capable of detecting deterioration that has occurred in the whole blood state.  Additionally it is relevant to note that Weber (Clinical Chemistry 56:11 1733-1741 2010) teaches they assessed the distribution of miRNAs in 12 human body fluids and urine samples.  Weber teaches that miRNAs were present in all fluids tested and showed distinct compositions in different fluid types. Several of the highly abundant miRNAs in these fluids were common among multiple fluid types, and some of the miRNAs were enriched in specific fluids. We also observed distinct miRNA patterns in the urine samples obtained from individuals with different physio pathological conditions (abstract).  There is no data in the specification on the abundance of SEQ ID NO: 9 in other types of biological samples let alone other types of biological samples that have been stored in conditions that promote degradation. It is highly unpredictable if SEQ ID NO: 9 is present in other types of bodily fluids and if so if it could be used as a marker for miRNA degradation. 
The claims require  judging the quality of the body fluid sample by comparing the abundance of the reference miRNAs obtained in the measuring step to an arbitrarily predetermined threshold. As discussed above, the claims broadly encompass a comparison to anything.  For example it would be the level of SEQ ID NO: 9, the level of another miRNA, or the level of a house keeping gene in ANY sample (blood, stool, brain tissue, lung tissue, etc.) derived from ANY subject (a healthy subject, a cancer subject, an Alzheimer’s disease subject).  The breadth of the claims is not supported by the teachings in the specification which state that the threshold is assigned based on the level of miRNA abundance in the reference condition. Table 5 provides examples of the thresholds of 15 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 5 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.1.  Table 5 shows that a threshold was set to 8.8.  Table 9 provides examples of the thresholds of 34 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 9 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.8.  Table 9 shows that a threshold was set to 8.1.  In the instant case it is highly unpredictable if the claimed method would work using a threshold based on the level of another miRNA, or the level of a house keeping gene in ANY sample (blood, stool, brain tissue, lung tissue, etc.) derived from ANY subject (a healthy subject, a cancer subject, an Alzheimer’s disease subject). 
The claims require  judging the quality of the body fluid sample by comparing the abundance of the reference miRNAs obtained in the measuring step to an arbitrarily predetermined threshold. As discussed above the claims encompass judging that the sample is good/poor when SEQ ID NO: 9 is over or under the predetermined threshold. However this is not supported by the teachings in the specification.  Table 5 provides examples of the thresholds of 15 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 5 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.1.  Table 5 shows that a threshold was set to 8.8.  Table 5 teaches that as RNA in the sample deteriorates the abundance of SEQ ID NO: 9 also decreases.  Table 9 provides examples of the thresholds of 34 reference miRNAs (including SEQ ID NO: 9) capable of detecting deterioration that has occurred in the serum state. Table 9 shows that the abundance of SEQ ID NO: 9 under the reference condition was 9.8.  Table 9 shows that a threshold was set to 8.1.  Table 9 teaches that as RNA in the sample deteriorates the abundance of SEQ ID NO: 9 also decreases.  Thus lower abundance of SEQ ID NO: 9 is indicative of poor quality of the sample. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to evaluate the quality of any biological sample based on the level of SEQ ID NO: 9 in the sample compared to anything. 
 In order to practice the breadth of the claimed invention one of skill in the art would first have to identify if SEQ ID NO: 9 is correlated with any other quality measurements of a body fluid sample.  For example they would have to determine if SEQ ID NO: 9 is correlated the quality of peptides, the quality of intact cells, or the quality of other biomolecules in a biological sample.  Additionally because the claims broadly encompass ANY body fluid sample more experimentation would be required to see if SEQ ID NO: 9 can be used as a biomarker for miRNA deterioration in a representative number of different sample types.  Finally additional experimentation could encompass identifying other predetermined threshold levels that can be used in the claimed methods.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Rejection

6. 	Claims 13-21 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush grouping “one or more reference miRNAs selected from miRNAs consisting of the base sequences shown in SEQ ID NOs: 1 to 16 and 37 to 61”. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with the quality of body fluid sample. Accordingly, while the different miRNAs are asserted to have the property of being correlated with the quality of body fluid sample, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being correlated with the quality of body fluid sample.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
                                                                                                                                                                                                       

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634